t c memo united_states tax_court stanley sheldon kradman and laura sarah kradman petitioners v commissioner of internal revenue respondent docket no 3909-07l filed date stanley sheldon kradman and laura sarah kradman pro_se derek p richman for respondent memorandum opinion cohen judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to petitioners’ income_tax_liability for and and a decision letter concerning equivalent_hearing under sec_6320 and or sec_6330 of the internal_revenue_code decision letter for petitioners’ income_tax liabilities for through the issues for decision are whether the decision letter should be treated as a notice_of_determination entitling petitioners to judicial review whether sustaining the filing of a federal_tax_lien was an abuse_of_discretion and whether penalties and or interest on petitioners’ outstanding liabilities should be abated unless otherwise indicated all section references are to the internal_revenue_code background petitioners resided in florida at the time that they filed their petition after this case was set for trial respondent filed a motion to dismiss for lack of jurisdiction and to strike as to the taxable years through motion to dismiss in the motion to dismiss respondent contended that petitioners did not timely request a hearing under sec_6320 and that therefore they were properly issued a decision letter rather than a notice_of_determination with regard to their tax years through however in a supplement to respondent’s motion to dismiss respondent contended that petitioners had made but withdrawn a timely request for a hearing with respect to those years a second request for the same years was not timely thus according to respondent petitioners were entitled only to an equivalent_hearing resulting in the issuance of a decision letter with respect to those years because the decision letter is not a determination under sec_6330 respondent argues the court does not have jurisdiction and petitioners are not entitled to judicial review under sec_6320 or sec_6330 with respect to through see 116_tc_255 respondent also filed a motion for partial summary_judgment with respect to and the motion to dismiss and the motion for partial summary_judgment were set for hearing at the time previously set for trial petitioner stanley sheldon kradman petitioner testified as did the hearing officer petitioner testified among other things that he had made a timely request for a hearing for all years in dispute that he was later told by irs personnel that unless he withdrew that request he could not settle his liabilities or pursue an offer- in-compromise oic and that he either misunderstood or was misled about the effect of withdrawing his request respondent’s counsel acknowledged that respondent was unable to find the purported withdrawal or any information regarding the circumstances under which it occurred in any event a hearing with respect to all years through occurred at the same time involved the same issues and requires the same analysis from the court because petitioner made a timely request for a hearing and there is no reliable evidence of an effective withdrawal the motion to dismiss will be denied see 119_tc_252 because the motion for partial summary_judgment presumed that the motion to dismiss would be granted and because testimony was taken as at trial the motion for partial summary_judgment will be denied and the case decided on the evidence presented at trial the facts are essentially undisputed though not stipulated since petitioners have been attempting to resolve their long-outstanding tax_liabilities through oics the oics were rejected on the ground that petitioners were not in compliance with then-current tax obligations as a condition of processing one of the later oics petitioners were requested to submit a dollar_figure fee petitioner asserted that they could not pay the fee on date the internal_revenue_service irs sent petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for tax years through on date petitioners requested a hearing on date a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 was sent to petitioners with respect to tax years and on date petitioners requested a hearing a hearing was conducted by an appeals settlement officer hearing officer on date and the notices underlying this case were sent on date at the time of the hearing conducted under sec_6330 the hearing officer explained that collection alternatives could not be considered unless petitioners brought themselves into compliance with then-current obligations the hearing officer determined that petitioners were not in compliance with estimated_tax requirements for and had not filed their return nonetheless the hearing officer received and reviewed financial data petitioners provided he advised petitioners that collection alternatives could be considered such as an installment_agreement for payments of approximately dollar_figure per month if petitioners became compliant petitioners declined to pursue an installment_agreement discussion petitioners have invoked our jurisdiction under sec_6330 to review the determination of the hearing officer to sustain the notice of filing a federal_tax_lien they have not challenged the amount of the underlying liability although at trial petitioner asserted that their inability to pay the outstanding balances results from delays by the irs that increased the amount of penalties and interest because the matter of abatement of the penalties and interest was not raised before the office of appeals we cannot consider it now see 129_tc_107 because the underlying liability is not properly at issue we review the determination only for abuse_of_discretion which requires us to decide whether the determination was arbitrary capricious or without sound basis in fact or law see id pincite reliance on a failure to pay current taxes in rejecting a collection alternative does not constitute an abuse_of_discretion id pincite citing 123_tc_1 affd 412_f3d_819 7th cir petitioners complain that misstatements were made as to whether they had timely requested a hearing with respect to their through liabilities and that those misstatements and other delays by the irs increased penalties and interest beyond petitioners’ ability to pay petitioners’ tax history and the testimony at trial suggest that the outstanding amounts would not have been paid any earlier if the confusion about the timeliness of their request for hearing had not occurred the essence of their complaint is that their liabilities should have been compromised in spite of their failure to maintain current compliance petitioners have presented no persuasive evidence or argument that an abuse_of_discretion occurred here petitioners have not shown that there was an error in determining that they were not compliant with their current tax obligations and they did not offer or agree to any collection alternatives we conclude that it was not an abuse_of_discretion to sustain the filing of a lien an appropriate order and decision will be entered
